Title: To Thomas Jefferson from William Livingston, 27 December 1780
From: Livingston, William
To: Jefferson, Thomas


Trenton, 27 Dec. 1780. Acknowledges a letter of 27 Sep. transmitting copies of the Virginia session laws of 1779 and 1780. “We have a standing Resolve in our House of Assembly for interchanging our Acts with the other States; but I believe it has not been regularly carried into Execution. The Speaker however informs me that a Set has been transmitted to the Virginia Delegates in Congress for the use of the Commonwealth.”
